Citation Nr: 1648336	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-10 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel








INTRODUCTION

The Veteran had active military service from August 1969 to August 1973.

This comes before the Board of Veterans' Appeals (Board) on appeal from an June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board previously remanded this matter for additional development in April 2015 and December 2015. As will be discussed further below, the Board finds that the Remand directives have been substantially complied with, and the case has been properly returned to the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran was previously represented by the North Carolina
Department of Veterans Affairs (NCDVA). In June 2014 (reiterated in March 2015), the Veteran revoked its power of attorney. The Veteran has not obtained another representative; therefore, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for a TDIU has been reasonably raised). 

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the entire initial rating period on appeal, the Veteran's PTSD is manifested by symptoms such as sleep impairment, flashbacks , nightmares, memory loss, avoidance behaviors, anxiety, anger/ outbursts, irritability, and depression, which are representative of not more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD. The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required for downstream issues that follow directly, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that letter dated December 2015 fully satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio, 16 Vet. App. at 187. The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim. The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA. The letters also explained to the Veteran how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records are in the file. Both VA treatment records and private medical records identified by the Veteran have been associated with the claims file. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. Furthermore, a statement of the case (SOC) dated March 2013 and an supplemental statement of the case (SSOC) dated September 2015 was sent to the Veteran, explaining the status of his claim, what information had been collected, and what information still remained outstanding.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant. Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016). In this case the RO provided the Veteran appropriate VA examinations and opinions in April 2011 and August 2015. The VA examination reports are thorough and supported by the other treatment evidence of record. The examination reports discuss the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria. The examination reports also discuss the impact of the disability on the Veteran's daily living and functional impact.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Thus, for the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal as to the issue of increased disability rating for his service-connected PTSD.

II. Stegall Compliance

In April 2015, the Board remanded this matter with instructions directing the RO to obtain and associate any relevant and outstanding VA treatment records with the record. Additionally, the April 2015 Remand directed the RO to afford the Veteran's representative, NCDVA, an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case. In December 2015, the Board again remanded this matter with instructions directing the RO to obtain all outstanding and relevant VA and private treatment records, to include treatment records from Dr. H. J., MD.

The Board finds that its remand instructions have been substantially complied with. See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders). The record reflects that additional VA treatment records from Durham, North Carolina, VA Medical Center, dating from June 2013 to August 2016, have been associated with the claims file. Moreover, records from Dr. H. J. have been added to the claims file.

Since the April 2015 Remand, NCDVA was given the opportunity to complete a VA Form 646, however, as noted in the Introduction, the Veteran revoked NCDVA's power of attorney, and the Veteran has not obtained another representative; therefore, the Board now recognizes the Veteran as proceeding pro se in this appeal.

Thereafter, in compliance with the April 2015 and December 2015 Remand directives, the RO furnished an SOC in March 2013 and an SSOC in June 2016. 

The Board finds that its Remand instructions have been substantially complied with. See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders). The matter is now appropriately returned to the Board.

III. Increased Initial Rating

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2016). If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). 

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence. Fenderson v. West, 12 Vet. App. 119 (1999). 

A June 2011 rating decision granted service connection for PTSD and assigned the Veteran an initial compensable rating of 30 percent. The Veteran claims the 30 percent rating does not accurately depict the severity of his current condition. 

Under 38 C.F.R. § 4.130, DC 9411 (2016), the General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .100. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and, effective August 4, 2014, the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [DSM-IV] and (5th ed. 2013) [DSM-V]). Id. 

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor. After a careful review of the record the Board finds that the weight of the evidence demonstrates that an increased rating for the Veteran's PTSD to 50 percent, but no more, is warranted for all relevant time periods. See 38 C.F.R. § 4.7.

In reaching that conclusion, the Board notes that the Veteran has regularly reported symptoms that include sleep impairment, flashbacks, nightmares, mild memory loss, flattened affect, minimization of his problems with avoidance behaviors, anxiety, and depression. Several of these symptoms are specifically mentioned in the General Rating Formula for Mental Disorders as indicative of problems reflective of a 50 percent rating. Moreover, the Veteran has reported some problems with concentration and that he has not maintained jobs due to clashes with employers. For these reasons, the Board concludes that a 50 percent rating is warranted for the Veteran's service-connected PTSD.

An October 2010 private examination by Dr. H. J, MD, notes that the Veteran has been experiencing flashbacks and nightmares since service. The examination report states that the Veteran reported that he has a repeatedly disturbed memory thought and image of his military experience and he described that as occurring frequently. "He also reported that he suddenly acting or feeling as if the stressful military experience was happening again." The Veteran also noted that he gets upset when reminded of his Vietnam experience, with frequent heart pounding and trouble breathing. The Veteran explained that he often avoids the activity and situation that reminds him of Vietnam. He noted loss of interest in activity and feeling distant or cut off from people, emotional numbness, frequent outbursts and anger outbursts, trouble sleeping or staying asleep, trouble concentrating, hypervigilance, alertness, and irritability. Moreover, the Veteran reported "suicidal thoughts" and frequency in changing jobs due to clashes with his supervisors. Dr. H. J. assigned a GAF score of 39.

An April 2011 VA examination report notes no suicidal or homicidal thoughts. However, the examination report indicates that the Veteran worries about forgetting tasks and "second guessing self on engine repair." The examiner found a diagnosis of PTSD with a GAF of 60 and noted symptoms that include trouble sleeping or staying asleep, anxiety, shortness of breath, loss of interest in usual activities, decreased motivation/ energy, poor concentration, flashbacks, intrusive thoughts, nightmares, hyperarousal, avoidance, and re-experiencing trauma. The examiner indicated that total occupational and social impairment was not present, however, the examiner did find reduced reliability and productivity, with the Veteran unable to get along with peers and employers. The examiner specifically noted that "[i]t impairs his decisions at work resulting in numerous employer changes within his field."

The Veteran was afforded an additional VA examination in August 2015. The examiner did not find that the Veteran met the full criteria for PTSD at that time, noting that the Veteran did not report avoidance symptoms or any negative alterations in cognitions and mood associated with traumatic events, nor did he report arousal symptoms associated with traumatic events. However, the Veteran did report intrusive thoughts, memories, dreams, and feelings about Vietnam. The Veteran denied suicidal or homicidal ideations, but noted distress when exposed to cues and reminders of Vietnam, and occasional irritability with anxiety. The Veteran also reported memory and concentration problems. The Veteran noted occasional low mood related to financial strain, and trouble sleeping, but also reported having sleep apnea and not wearing his CPAP mask. Nevertheless, the VA examiner found that the Veteran's symptoms appear to be "mildly impacting his level of social and occupational functioning at this time." Also concerning occupational functioning, the examiner reported that the Veteran was not currently working, and that the Veteran reported that "if he left jobs, the primary reason was his decision to quit out of anger over something." Moreover, the examination report states that "current mental health symptoms such as intrusive memories and mild irritability could mildly limit his ability to get along with coworkers and respond to stressful situations." Therefore, the August 2015 VA examiner reported, "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."

Of record are private treatment records from Dr. H. J.. Treatment records from March 2012 to August 2013 note that the Veteran was having trouble interacting with others, including at his employment, and that he was experiencing flashbacks and nightmares. However, the Veteran denied suicidal and homicidal ideations. Treatment records from November 2013 to March 2014 note unemployment since November 2013, with anxiety, nightmares, flashbacks, hyperarousal, and depression. Treatment records from October 2014, March 2014, and June 2014 report a GAF of 45. The Veteran reported temporary employment in June 2014, but with issues related to his job, and continued symptoms of flashbacks, nightmares, hyperarousal, depression, and anxiety. No complaints, however, of delusions, hallucinations, or suicidal or homicidal ideations are noted. An October 2014 treatment record reports anxiety, moodiness, withdrawal from people, irritability, memory problems, and unemployment. January 2015 to August 2016 treatment records report continued unemployment, and continued flashbacks, anxiety, depression, panic disorder, and hyperarousal. However, the Veteran denied any auditory, visual, and tactile hallucinations, and the Veteran denied any suicidal or homicidal thoughts. The Veteran noted trouble sleeping, general feelings of discomfort in crowds, continued avoidance of anxiety and flashback triggers, continued nightmares and hypervigilance, and feelings of depression. 

The Board finds that the weight of the evidence demonstrates that the Veteran's symptoms most closely approximate the higher, 50 percent rating. The Board finds that the April 2011 VA examination report and the October 2010 private examination report provided by treating physician, Dr. H. J., together with the private treatment records from Dr. H. J., are probative of the frequency, severity and duration of the Veteran's psychiatric symptoms. The symptoms described by the Veteran fit well within the 50 percent rating criteria. While the record does not reflect a total occupational and social impairment, the record does reflect reduced reliability and productivity, with the Veteran unable to get along with peers and employers. The record reflects the Veteran's difficulty in establishing and maintaining effective work and social relationships, panic disorder, anxiety, mild memory loss, disturbances of motivation, hypervigilance, depressed mood, flashbacks, and nightmares. Thus, the Board finds that the frequency, severity and duration of the psychiatric symptoms described throughout the claims file most closely align with those contemplated by the 50 percent rating. 

While the Board acknowledges that a veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria, the Court has held that without the examples noted in the rating criteria, assigning a 50 percent evaluation would be extremely ambiguous. See Mauerhan, 16 Vet. App. at 442. Therefore, the Board considers all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. In this case, the evidence demonstrates that the Veteran suffers from symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, with the appropriate equivalent rating matching a 50 percent rating.

In addition to the private treatment records and private examination provided by Dr. H. J., the Board has considered the August 2015 VA examination. While the Board has considered this examination report, the Board attributes it less probative value. The Board notes that the VA examiner did not find that the Veteran met the criteria for PTSD, noting denial of avoidance symptoms, negative alterations in cognitions and mood associated with traumatic events, and arousal symptoms associated with traumatic events. However, private treatment records from July 2015 note anxiety, mistrust of people, hyperarousal, depression, discomfort in crowds. A private treatment record from October 2015 also reports anxiety, hypervigilance, and avoidance of anxiety and flashback triggers. Nevertheless, the Board does note that the symptoms that are contained within the August 2015 VA examination report are consistent with the Veteran's private on-going treatment records. The private treatment records and the August 2015 examination report both note intrusive thoughts, memories, dreams, and feelings about Vietnam, distress when exposed to cues and reminders of Vietnam, occasional irritability with anxiety, memory and concentration problems. 

Although the August 2015 VA examiner's assessment notes "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication," which reflects occupational and social impairment productive of a 30 percent rating, the Board finds that, after a consideration of the record in its entirety, a higher rating of 50 percent is more appropriate. 

The record reflects occupational and social impairment with reduced reliability and productivity due too such symptoms as panic attacks, anxiety, mild memory loss, disturbances of motivation and mood, and continued and notable difficulty in establishing and maintaining effective work and social relationships. The Veteran has not only consistently reported difficulty in maintaining employment and supervisors, but he has also consistently reported numerous changes in employment and difficulty with interacting with others both socially and occupationally. Such symptoms are productive of a 50 percent disability rating.

The Board has considered higher disability ratings, but finds that the evidence does not support a rating higher than 50 percent. See AB v. Brown, 6 Vet. App. 35 (1993). There is no evidence of intermittently illogical, obscure, or irrelevant speech; the Veteran was well-spoken. There is no evidence of disorientation of any kind; the Veteran has consistently been described to be oriented to time, place and person. Moreover, there is no evidence of obsessional rituals which interfere with routine activities and no evidence of impaired impulse control (such as unprovoked irritability with periods of violence). The Veteran's hygiene has never been described in any way other than appropriate. Although the October 2010 private examination by Dr. H. J. notes suicidal thoughts, suicidal ideations are otherwise absent from the record. No examiner has described the Veteran to be a persistent danger of hurting himself or others. Furthermore, although the Veteran has consistently noted anxiety and depression, and there is a record of panic disorder, the record is silent for near-continuous panic or depression affecting the ability to function independently, appropriately and effectively. In sum, he has not experienced symptoms on a par with the level of severity exemplified in these manifestations. Thus, the Board finds that the Veteran's symptoms, taken as a whole, are most accurately covered in the criteria stated for a 50 percent disability rating.

Furthermore, as reflected in the record, the symptoms throughout the Veteran's treatment and the appellate time period are essentially consistent. For this reason, staged ratings are not applicable. See Fenderson, 12 Vet. App. at 119. Therefore, as explained above, the medical evidence supports the Board's conclusion that a 50 percent rating is warranted for the entire appeal period.

III. Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2016). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate. A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. Specifically, the Veteran reports multiple psychiatric symptoms, including sleep impairment, flashbacks, nightmares, anxiety, difficulty in maintaining relationships, and depression. The current 50 percent rating contemplates these and other psychiatric symptoms. Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. 

The Board further notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the disabilities for which service connection has been granted are PTSD, degenerative arthritis of both feet with bilateral pes planus and hallux valgus, degenerative arthritis of the right knee with subluxation, status-post knee replacement (previously rated as degenerative arthritis of the right knee with subluxation), multilevel degenerative disc disease of the lumbar spine, and degenerative arthritis of the right knee. The Veteran has not alleged, nor does the evidence indicate that the combined effects of the Veteran's service-connected disabilities require extraschedular consideration.

Additionally, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

Entitlement to an initial disability rating of 50 percent for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

In the last VA examination, dated August 2015, the Veteran reported that he is currently unemployed, and noted that he works seasonally, but that his last full time employment was in October 2013. The Veteran reported that he previously worked as a lineman at a company, but that his doctor told him to quit working until after his knee surgery, and that he did not return to work after the surgery because the company discharged him. Regarding other employment, the Veteran reported that his longest period of employment was about 9 years in the 1980s and 1990s, and that he left his jobs by quitting because "they made [him] mad over something." Throughout the record, the Veteran notes changing jobs often as a result of clashes with supervisors.

As noted in the Introduction, a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice, 22 Vet. App. at 453-54. 

Generally, to be eligible for a TDIU, if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. For these purposes, when determining whether there is one 60 percent disability, or one 40 percent disability in combination, the following will be considered as a single disability, as pertinent to his case: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; or (4) multiple injuries incurred in action. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 

The question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability. The Veteran is currently service connected for multiple disabilities in this case, to include: degenerative arthritis of both feet with bilateral pes planus and hallux valgus, rated as 50 percent disabling; PTSD, rated as 50 percent disabling (established herein); status-post knee replacement, currently rated as 30 percent disabling; and multilevel degenerative disc disease of the lumbar spine, rated as 10 percent disabling. The Veteran's currently combined rating is 80 percent. Additionally, the Board notes that the Veteran was previously temporarily rated with a combined evaluation of 100 percent and receiving special monthly compensation (SMC) under 38 U.S.C. § 1114, subsection (s) and 38 C.F.R. § 3.350 (i), on account of status-post knee replacement rated 100 percent and the additional service-connected disabilities of PTSD, multilevel degenerative disc disease of the lumbar spine, and degenerative arthritis of both feet with bilateral pes planus and hallux valgus, independently ratable at 60 percent or more. Thus, the Board finds that the Veteran meets the percentage threshold requirements for TDIU. 

On remand, the Veteran should be provided specific notice of the information and evidence that is necessary to substantiate a claim for TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103A. Moreover, the Veteran should be provided with a VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information. Thereafter, conduct any development deemed necessary.

2. Thereafter, after completing any further development, readjudicate the claim for TDIU. If any benefit on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow an appropriate time for response. Thereafter, the case should be returned to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


